Citation Nr: 0803789	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  99-19 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUES

1.  Entitlement to service connection for fatigue/tiredness, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

2.  Entitlement to service connection for a respiratory 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

3.  Entitlement to service connection for a right lung 
disorder (claimed as shadow on lungs), to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a bilateral 
shoulder pain disorder, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs
ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from January 1991 to 
October 1991, including service in the Southwest Asia Theater 
in support of Operation Desert Storm from February to June, 
1991.  He has also had numerous periods of active duty for 
training and inactive duty for training since August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The Board notes that despite Social Security and other 
evidence of the veteran's unemployability, the veteran's 
April 1998 claim for pension has not been considered.  The 
issue of entitlement to pension is referred back to the RO 
for appropriate action. 

In September 2003 the Board remanded the case for a breakdown 
of all periods of active duty for training and inactive duty 
for training.  This information has not been acquired.  

The Court had previously held that a remand by the Board 
confers upon the veteran, as a matter of law, the right to 
compliance with the Board's remand order.  Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).  The case must therefore be 
returned for full compliance with the Board's September 2003 
remand.  Id.  Since the case is being remanded the RO should 
make another request for service medical records.  

In addition to the foregoing, the Board finds that additional 
development of the medical evidence is warranted.  As to the 
veteran's claim for bronchitis, service medical records 
(SMRs) dated in February 1991 show emergency room treatment 
for cough.  Diagnosis was bronchitis.  Records dated in Mach 
1991 show treatment for "cold symptoms."  VA treatment 
records dated in June 1998 contains the following diagnosis:

The patent has probably RAD [reactive 
airway disease] that maybe or not related 
to the Gulf War Syndrome.

Regarding the veteran's claim for fatigue/tiredness, private 
medical records dated in September 1997 show treatment for, 
and document the veteran as complaining of, shortness of 
breath and easy fatigability since his Persian Gulf service.  
VA treatment records dated in April 1999 also inform of 
"hyperactive airways" and "chronic fatigue," and note the 
veteran's Gulf War service.

As for the veteran's claim for bilateral shoulder disorder, 
SMRs dated in April 1991 document the incurrence of and 
treatment for bilateral shoulder pain following the veteran's 
fall "through a hatch."  Diagnosis was anterior deltoid 
strain.  

In June 1998 the veteran was accorded a C&P general medical 
examination; however, the examiner did not opine as to 
etiology.  Moreover, it is unclear whether the claims file 
was reviewed or, indeed, whether any SMRs were of record at 
the time of the June 1998 examination.  In view of treatment 
records of a possible nexus between the veteran's Gulf War 
service and current symptomatology, the veteran should be 
accorded a new examination, to include a Gulf War 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In addition, it is noted that the veteran receives medical 
care through the San Juan Veterans' Affairs Medical Center 
(VAMC).  VA is required to make reasonable efforts to help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  As, VA must obtain all 
relevant VA medical records pertaining to the veteran that 
are dated from March 29, 2006, to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request all treatment records compiled 
since March 29, 2006, by the San Juan VAMC.  
If the veteran identifies any pertinent 
private treatment records, they should also 
be obtained and associated with the record.  

2.  Contact the National Personnel Records 
Center and any other appropriate agency, 
and request a copy of all service medical 
records compiled during the veteran's 
active military service and his National 
Guard & Reserves service.

3.  Request a complete copy of the 
veteran's Official Military Personnel File 
and associate said with the claims file.  

4.  Contact the appropriate service 
department/agency for a breakdown of every 
period of active duty for training, and 
every period of inactive duty for training, 
from May 1976 to the termination of the 
veteran's Army National Guard/Reserve 
commitment.  

5.  Schedule the veteran for a Gulf War 
examination.  The claims folder must be 
made available to, and reviewed by, the 
examiner.  All indicated tests should be 
performed, and all findings reported in 
detail.  The examiner is specifically 
requested to state

o	whether the veteran has a 
current/recurrent respiratory 
disorder.  If so, the examiner must 
opine as to whether it is less likely 
than not (less than a 50 percent 
probability) or at least as likely as 
not (50 percent probability or 
greater) that said disorder is 
related to the episode of bronchitis 
diagnosed during active military 
service.  If not, the examiner must 
state whether a current respiratory 
disorder is attributable to some 
other medically explained (known) 
illness or injury.

o	whether the veteran's current 
fatigue/tiredness symptoms are 
attributable to some medically 
explained (known) illness or injury; 
and, if so, whether said disorder was 
incurred during active military 
service.

o	whether the veteran has a current 
right lung disorder; and, if so, 
whether said disorder is attributable 
to some medically explained (known) 
illness or injury.  If a current 
right lung disorder is attributable 
to a medically explained (known) 
illness or injury, the examiner must 
opine as to whether the medically 
explained right lung disorder was 
incurred during active military 
service.

o	whether the veteran has a current 
shoulder pain disorder.  If so, the 
examiner must opine as to whether it 
is less likely than not (less than a 
50 percent probability) or at least 
as likely as not (50 percent 
probability or greater) that said 
disorder is related to the anterior 
deltoid strain diagnosed during 
active military service.  If not, the 
examiner must state whether a current 
shoulder pain disorder is 
attributable to some other medically 
explained (known) illness or injury.

A complete rationale for each opinion must 
be provided.

6.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

